Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 12 with reference to the Zimmerman reference, Applicant argues;
[Applicants respectfully submit that Zimmerman clearly does not disclose or suggest the last two recitations of Claim 1. The Office Action cites to paragraphs 0037 and 0040 of Zimmerman as disclosing the penultimate recitation of Claim 1, which recites a first feed board adjustable phase shifter that is mounted on a first of the feed boards. Paragraph 0037 of Zimmerman, however, merely teaches that multiple phase shifters may be mounted in a low profile stack of phase shifters. Paragraph 0037 does not mention feedboards or feedboard phase shifters and appears to have no relevance to Claim 1. Paragraph 0040 likewise discusses how the phase shifters can be stacked. Again, there is no discussion of feedboards or feedboard phase shifters. Thus, Applicants respectfully submit that Claim 1 is patentable over Zimmerman for this reason. 
Zimmerman also does not disclose or suggest "a first cable that forms a transmission path between a first of the outputs of the base-level adjustable phase shifter and the first feed board" as is recited in the last clause of Claim 1. The Office Action cites to paragraphs 0039-0040 of Zimmerman as disclosing such a cable. Paragraph 0039 of Zimmerman mentions signal cables that interconnect the outputs of a phase shifter to the radiating elements. However, the signal cables of Zimmerman do not extend between a main phase shifter and a feedboard that includes a second phase shifter as is recited in Claim 1. Paragraph 0040 of Zimmerman merely describes the design of the main phase shifter of Zimmerman. Thus, Zimmerman also fails to disclose the last recitation of Claim 1, and hence the rejection of Claim 1 should be withdrawn for this additional reason. 
Applicants note that Zimmerman does not even appear to disclose feed boards. FIG. 10 of Zimmerman (reproduced below) depicts the front side of the antenna of Zimmerman and ]. 

The Examiner respectfully disagrees;
The claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that Zimmerman discoes;
First, a first feed board adjustable phase shifter that is mounted on a first of the feed board because this recitation only requires having a phase shifter on a feed board. In this case, phase shifter 10 is mounted on the board 13 as shown in figures 10 and see paragraph [0037] for disclosing a phase shifter mounted on a panel or a board. Moreover, the Examiner deems that the structure has a feed for providing a feed for the antenna and in this case the PCB has a feed. Thus, the board is deemed as a feed board. 
Second, a first cable that forms a transmission path between a first of the outputs of the base level adjustable phase shifter and the first feed board because the claimed language does not recite the second phase shifter. The claimed language requires to have a cable between phase shifter, because the element has an output, and a feed board only. In this case, the cable, see paragraphs [0039]-[0040], which is a transmission line connects between the phase shifter 10 and the feed board 13 which the phase shifter is mounted on. See figures 1-2 and 9-10  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9,11-12,17, 24-27, 29 and 37 are rejected under 35 U.S.C. 102(a) (1 )/102(a) (2) as being anticipated by Zimmerman (US 2008/0024385).
Regarding claim 1,
Zimmerman discloses;
A phased array antenna, comprising (figures 1-10 and paragraphs [0037] and [0049]):
a panel (see paragraphs [0037] and [0050] for disclosing a panel);
a plurality of feed boards on the panel (paragraph [0050]: a feed network connecting an input signal to an array of radiator. Paragraph [0049]: two inputs for the phase shifter with means to stack printed circuit boards for other configuration or multiple boards with two inputs each that are stacked on the panel. Furthermore, see figure 10 for disclosing a plurality of feed boards with a plurality of antenna radiators 94), each of the feed boards including at least one radiating element (figure 10, each of the two radiators 94 which placed on a board);
a base-level adjustable phase shifter including a plurality of outputs (paragraph [0049]: phase shifter element 10 which has two inputs and ten outputs. 
a first feed board adjustable phase shifter mounted on a first of the feed boards that includes a plurality of radiating elements mounted thereon, wherein the first feed board adjustable phase shifter is coupled to the plurality of radiating elements mounted on the first of the feed boards (paragraph [0037]: disclosing a panel that has a phase
shifter assemblies mounted on the panel. Paragraph [0040]: disclosing an input coupled to an input trace for the first transmission line or means to feed the circuits); and
a first cable that forms a transmission path between a first of the outputs of the base-level adjustable phase shifter and the first feed board (paragraph [0040]: disclosing a conductive trace or a transmission path of the printed circuit board with a first transmission line to the first output coupled to the wiper. Paragraph [0039]: disclosing signal cables for interconnecting the antenna radiator clusters with the phase shifter outputs).

Regarding claim 2,

Zimmerman discloses (figures 1-10);
A second feed board adjustable phase shifter mounted on a second of the feed boards (figure 8, having means for stacking multiple boards 13 with wiper element 16 for the phase array antenna. Paragraph [0050]: disclosing a feed network for the 
a second cable that forms a transmission path between a second of the outputs of the base-level adjustable phase shifter and the second feed board (paragraph [0042]: using a wiper for getting the desired capacitive coupling between the linking trace and the main circuit feed boards, Paragraph [0049]: for stacking the dual polarized multiple radiator antenna arrays to achieve a desired configuration. Paragraph [0017]: disclosing a cabling from a multiple phase shifter outputs to the desired radiation clusters).

Regarding claim 3,
Zimmerman discloses (figures 1-10);
Wherein a first end of the first cable is coupled to the first of the output of the base-level adjustable phase shifter via a first radio frequency (RF) junction (see paragraph [0054]) and
a second end of the first cable is coupled to an input of the first feed board adjustable phase shifter via a second RF junction (paragraph [0017] and figure 4).

Regarding claim 6,
Zimmerman discloses (figures 1-10);
Wherein the first feed board adjustable phase shifter has a plurality of outputs (see paragraph [0049]), and wherein each output of the first feed board 

Regarding claim 7,
Zimmerman discloses (figures 1-10);
Wherein the first feed board adjustable phase shifter has three outputs (paragraph [0049]: disclosing ten out puts), and each output of the first feed board adjustable phase shifter is coupled to a single respective one of the radiating elements (see paragraphs [0039] and [0041]).

Regarding claim 8,
Zimmerman discloses (figures 1-10);
Wherein the first feed board adjustable phase shifter has three outputs (paragraph [0049]: disclosing ten out puts), and at least one of the outputs of the first feed board adjustable phase shifter is coupled to at least two of the radiating elements (see paragraphs [0039] and [0041]).

Regarding claim 9,

Zimmerman discloses (figures 1-10);
Wherein the first cable is coupled to an input of the first feed board adjustable phase shifter (see paragraphs [0037] and [0050]), and wherein respective printed circuit board transmission lines connect each output of the first feed board adjustable 

Regarding claim 11,
Zimmerman discloses (figures 1-10);
Wherein the base-level adjustable phase shifter is mounted on a third of the feed boards (paragraph [0049]: phase shifter element 10 which has two inputs and ten outputs. Paragraph [0017]: disclosing phase adjustment based on phase shifter outputs to the desired radiator. See paragraph [0040]), and wherein the third of the feed boards includes a third feed board adjustable phase shifter and a plurality of additional radiating elements (figure 10: plurality of feed boards and each board has at least two radiators 94).

Regarding claim 12,
Zimmerman discloses;
A phased array antenna, comprising (figures 1-10 and paragraphs [0037] and [0049]):

a first feed board (paragraph [0050]: a feed network connecting an input signal to an array of radiator. Paragraph [0049]: two inputs for the phase shifter with means to stack printed circuit boards for other configuration or multiple boards with two inputs each that are stacked on the panel. Furthermore, see figure 10 for disclosing a plurality of feed boards with a plurality of antenna radiators 94);

a base-level adjustable phase shifter that has an input and a plurality of outputs (paragraph [0049]: phase shifter element 10 which has two inputs and ten outputs. Paragraph [0017]: disclosing phase adjustment based on phase shifter outputs to the desired radiator);
a first feed board adjustable phase shifter mounted on the first feed board, the first feed board adjustable phase shifter having an input that is coupled to a first of the outputs of the base-level adjustable phase shifter, and a plurality of outputs (paragraph [0037]: disclosing a panel that has a phase shifter assemblies mounted on the panel. Paragraph [0040]: disclosing an input coupled to an input trace for the first transmission line or means to feed the circuits),
wherein each output of the first feed board adjustable phase shifter (paragraph [0049]: disclosing ten out puts as a part of the phase shifter module for the radiator
antenna array with two inputs or feed means for each of the stacked boards that are mounted on posts) is connected to a respective one or more of the radiating elements in the first subset of the radiating elements (paragraph [0041]: disclosing a first, second, third, fourth and fifth input elements 36,54,57,61 and 62 that operate as cable guides for support signal cables for the phase shifter. Paragraph [0039]: using cables to connect the phase shifter using the antenna backplane with the antenna radiator clusters to their phase shifter outputs).

Regarding claim 17,

Wherein the base-level adjustable phase shifter and the first feed board adjustable phase shifter comprise two of a plurality of adjustable phase shifters of the phased array antenna (figure 8, having means for stacking multiple boards 13 with wiper element 16 for the phase array antenna. Paragraph [0050]: disclosing a feed network for the input signal to the radiators with a phase shifter modules on the radome of the panel antenna. Paragraph [0049]: disclosing radiator antenna array and multiple stacked PCB as a part of a phase shifter module), and wherein no more than two of the adjustable phase shifters are on the RF transmission path between an input to the phased array antenna and any of the radiating elements (paragraph [0042]: using a wiper for getting the desired capacitive coupling between the linking trace and the main circuit feed boards, Paragraph [0049]: for stacking the dual polarized multiple radiator antenna arrays to achieve a desired configuration. Paragraph [0017]: disclosing a cabling from a multiple phase shifter outputs to the desired radiation clusters).

Regarding claim 24,
Zimmerman discloses (figures 1-10);

Wherein the first of the feed boards includes at least one power divider that unequally divides the power of an RF signal that is input to the first of the feed boards from the first cable (paragraph [0043]: disclosing a power divider for having power distribution between the input element 24 with the first five outputs with means 

Regarding claim 25,
Zimmerman discloses (figures 1-10);
Wherein the first feed board adjustable phase shifter includes a main feed board (see paragraph [0041]), a wiper board that is mounted above the main feed board (wiper element 16, paragraph [0041]), and a biasing element that is mounted on the main feed board (paragraph [0048]: disclosing a distal end of the wiper biased towards the main PCB so that the level of capacitive coupling is constant), the biasing element configured to apply a force onto an upper surface of the wiper board in order to bias the wiper board toward the main feed board (see paragraph [0048] and claim 12).

Regarding claim 26,
Zimmerman discloses (figures 1-10);
Wherein the first feed board adjustable phase shifter includes a main feed board (see paragraph [0041]), a wiper board that is mounted above the main feed board
(wiper element 16, paragraph [0041]), and a multi-piece support that includes a first portion that is mounted on a first side of the panel and a second portion that is mounted on a second side of the panel that is opposite the first side (see paragraphs [0040] and [0049]), the support extending through a slot in the panel (paragraph [0048]: a guide slot in the PCB as a guide means for the wiper for fixing the wiper in the desired position).

Regarding claim 27,
Zimmerman discloses (figures 1-10);
Wherein the wiper board is mounted on the multi-piece support (paragraph [0005]: using a differential phase shifter with a wiper that is pivoted at the center to vary the electrical path based on the position of the wiper).

Regarding claim 29,
Zimmerman discloses (figures 1-10);
Wherein the first feed board includes at least one power divider that unequally divides the power of an RF signal that is input to the first feed board (paragraph [0043]: disclosing a power divider for having power distribution between the input element 24 with the first five outputs with means for having a pre-configured phase adjustment with the power output depending on the height and thickness of the traces).

Regarding claim 37,
Zimmerman discloses (figures 1-10);
Wherein the first of the feed boards includes at least one power divider that unequally divides the power of an RF signal that is input to the first of the feed boards from the first cable (paragraph [0043]: disclosing a power divider for having power distribution between the input element 24 with the first five outputs with means for having a pre-configured phase adjustment with the power output depending on the height and thickness of the traces).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 2008/0024385) in view of Kihira et al. (JP 2011/109181, hereby referred as Kihira).
Regarding claim 13,
Zimmerman does not disclose;
A second feed board adjustable phase shifter mounted on a second feed board, the second feed board adjustable phase shifter having an input that is coupled to a second of the outputs of the base-level adjustable phase shifter, and a plurality of outputs, wherein each output of the second feed board adjustable phase shifter is
connected to a respective one or more of the radiating elements included in a second subset of the radiating elements that are mounted on the second feed board.

However, Kihira teaches;
A second feed board adjustable phase shifter mounted on a second feed board, the second feed board adjustable phase shifter having an input that is coupled to a second of the outputs of the base-level adjustable phase shifter, and a plurality 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a second feed board adjustable phase shifter mounted on a second feed board, the second feed board adjustable phase shifter having an input that is coupled to a second of the outputs of the base-level adjustable phase shifter, and a plurality of outputs, wherein each output of the second feed board adjustable phase shifter is connected to a respective one or more of the radiating elements included in a second subset of the radiating elements that are mounted on the second feed board, as taught by Kihira, into Zimmerman in order to
provide an antenna system with improved of characteristics such as to have a better antenna gain.

Regarding claim 14,
Zimmerman discloses (figures 1-10);
A first cable that is coupled between the first of the outputs of the base-level adjustable phase shifter and the first feed board adjustable phase shifter; and a 

Regarding claim 15,
Zimmerman discloses (figures 1-10);
Wherein the base-level adjustable phase shifter is mounted on the first feed board (paragraph [0049]: phase shifter element 10 which has two inputs and ten outputs. Paragraph [0017]: disclosing phase adjustment based on phase shifter outputs to the desired radiator), the phased array antenna (figure 10) further comprising a first cable that is coupled between the second of the outputs of the base-level adjustable phase shifter and the second feed board adjustable phase shifter (paragraph [0040] and [0041], plurality of cables for the phase shifter element 10 which has two inputs and ten outputs “paragraph [0049]”).
Regarding claim 38,
Zimmerman discloses (figures 1-10);
Wherein the first feed board includes at least one power divider that unequally divides the power of an RF signal that is input to the first feed board from the first .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845